Per Curiam.
G-. J. Smith was convicted of murder. He was indicted and tried jointly with Paul Ewing, and on conviction both received a sentence of life imprisonment. The refusal to grant a new trial to Ewing was affirmed by this court on Septem*290ber 19, 1936. 183 Ga. 127 (187 S. E. 628). The motion for a new trial filed by Smith was overruled, and his exception is to that judgment.
1. The court did not err in overruling the ground of the motion contending that venue in Fulton County was not shown.
2. Grounds 2 to 14 inclusive, except 10, complain that the court erred in admitting evidence of contradictory statements oral and written, not in the presence of the defendants, of a witness for the State. These statements were admitted and limited to the purpose of impeachment, the prosecuting attorney having stated “in his place, as representing the State,” that he had been entrapped by the witness. No error. Cf. Ewing v. State, supra.
3. In ground 10 the movant complains that the court erred in admitting in evidence the photograph of the deceased. No error is shown.
4. Ground 15 was expressly abandoned.
5. Ground 16 complains that the court charged the jury on the law of incriminating admissions; counsel insisting that such charge was not authorized by any evidence or by the statement of the accused. It is not insisted that there is any error of law in the terms of the abstract instruction. This'ground shows no cause for reversal.
6. The verdict is supported by the evidence.

Judgment affirmed.


All the Justices concur.